     Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



EGENERA, INC.,

                 Plaintiff,            Civil Action No. 1:16-cv-11613

           v.

CISCO SYSTEMS, INC.,

                 Defendant.



                 JOINT AMENDED PRETRIAL STATEMENT
        Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 2 of 11



        Defendant Cisco Systems, Inc. (“Cisco”) and Plaintiff Egenera, Inc. (“Egenera”) jointly

submit the following amended pretrial statement. The amendments: clarify the correct exhibits

referenced by two stipulated facts; update the parties’ attached exhibit lists; reduce the parties’

deposition designations; and update the trial logistics in accordance with the Court’s Orders (D.N.

203, 204) and further agreement by the parties.

I.      STIPULATED FACTS

        1.     Cisco is a California corporation with its principal place of business at 170 West

Tasman Drive, San Jose, California 95134.

        2.     Egenera is a Delaware corporation with its principal place of business at 80 Central

Street, Boxborough, Massachusetts 01719.

        3.     Egenera made an employment offer to Peter Schulter by letter dated September 6,

2000.

        4.     Beginning in early September 2000, Pete Manca took notes regarding weekly status

meetings, including those notes in Exhibit 023.

        5.     Peter Schulter joined Egenera on October 2, 2000.

        6.     Ewan Milne and Paul Curtis authored a document entitled “The Egenera

Interframe: A New Architecture,” dated June 30, 2000. Exhibit 013.

        7.     Max Smith authored a document entitled “Egenera Interframe I/O Architecture,”

dated September 29, 2000. Exhibit 015.

        8.     Max Smith authored a document entitled “Egenera Interframe Architecture,” dated

October 1, 2000. Exhibit 017.

        9.     Peter Schulter authored a document entitled “Interframe Network Architecture,”

dated October 9, 2000. Exhibit 018.



                                                  1
        Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 3 of 11



       10.     Peter Schulter authored a document entitled “Interframe Network Architecture,”

dated October 17, 2000. Exhibit 021.

       11.     Peter Schulter authored a document entitled “Interframe Network Architecture,”

dated November 7, 2000. Exhibit 022.

       12.     Peter Schulter authored a document entitled “Interframe Network Architecture”

dated December 18, 2000. Exhibit 020.

       13.     On April 20, 2001, Egenera filed U.S. Provisional Application No. 60/285,296.

       14.     Peter Schulter is listed under the heading “Inventor(s)/Applicant(s)” in U.S.

Provisional Application No. 60/285,296.

       15.     On January 4, 2002, Egenera filed non-provisional U.S. Patent Application Nos.

10/038,353 and 10/038,355.

       16.     Each of non-provisional U.S. Patent Application Nos. 10/038,353 and 10/038,355

claims priority to U.S. Provisional Application No. 60/285,296.

       17.     On November 29, 2005, U.S. Patent No. 6,971,044 (the “’044 patent”) issued from

U.S. Patent Application No. 10/038,355.

       18.     At its issuance, the ’044 patent listed Scott Geng, Pete Manca, Paul Curtis, Ewan

Milne, Max Smith, Alan Greenspan, Edward Duffy, and Peter Schulter as inventors.

       19.     On June 12, 2007, the ’430 patent issued from U.S. Patent Application No.

10/038,353.

       20.     At its issuance, the ’430 patent listed Vern Brownell, Pete Manca, Ben Sprachman,

Paul Curtis, Ewan Milne, Max Smith, Alan Greenspan, Scott Geng, Dan Busby, Edward Duffy,

and Peter Schulter as inventors.




                                               2
          Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 4 of 11



          21.   On August 5, 2016, Egenera filed a complaint against Cisco, asserting infringement

of three patents, including the ’430 patent.

          22.   On April 28, 2017, Cisco filed a petition for inter partes review (“IPR”) of the ’430

patent.

          23.   In its ’430 patent IPR petition, Cisco alleged that the ’430 patent was obvious at

least based on the combination of U.S. Patents Nos. 6,597,956 (“Aziz”), 7,089,293 (“Grosner”),

and 6,639,901 (“Katzri”).

          24.   In its ’430 patent IPR petition, Cisco alleged that the Grosner reference was entitled

to a November 2, 2000 date.

          25.   Pete Manca contacted Peter Schulter in July and August 2017 related to his status

as an inventor on the ’430 patent.

          26.   Peter Schulter signed a declaration agreeing to remove himself as an inventor on

the ’430 patent on August 15, 2017.

          27.   On August 16, 2017, Egenera filed a preliminary response to Cisco’s ’430 patent

IPR petition.

          28.   In its preliminary response to Cisco’s ’430 patent IPR petition, Egenera contended

that Cisco’s alleged prior art failed to render the ’430 patent’s claims obvious.

          29.   In its preliminary response to Cisco’s ’430 patent IPR petition, Egenera also

contended that Grosner was not prior art because Egenera alleged that the inventors had conceived

of the ’430 patent’s claims by September 29, 2000—before Grosner.

          30.   Between August 22, 2017 and September 8, 2017, the other inventors signed

declarations agreeing or not disagreeing with the removal of Mr. Schulter as an inventor on the

’430 patent.



                                                  3
        Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 5 of 11



       31.     On September 11, 2017, Egenera petitioned the U.S. Patent Office to remove Peter

Schulter as an inventor of the ’430 patent.

       32.     On January 16, 2018, the U.S. Patent Office granted Egenera’s petition to correct

inventorship and removed Peter Schulter from the inventors of the ’430 patent.

       33.     Peter Schulter remains listed as an inventor on other Egenera patents, including the

’044 patent.

       34.     On January 30, 2018, the Court held its claim construction hearing in this case.

       35.     On February 5, 2018, the Court issued its claim construction order in this case.

       36.     The Court construed “logic to modify said received messages to transmit said

modified messages to the external communication network and to the external storage network”

as a means-plus-function term.

       37.     Regarding the “logic to modify said received messages to transmit said modified

messages to the external communication network and to the external storage network” term, the

Court defined the function as “modify[ing] said received messages to transmit said modified

received messages to the external communication network and to the external storage network.”

       38.     Regarding the function of “modify[ing] said received messages to transmit said

modified received messages to the external communication network,” the Court defined the

corresponding structure as “virtual LAN server 335, virtual LAN proxy 340, and physical LAN

driver 345 and equivalents.”

       39.     The “logic to modify said received messages to transmit said modified messages to

the external communication network and to the external storage network” term appears in claims

1, 3, and 4 of the ’430 patent.




                                                4
        Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 6 of 11



II.    TRIAL EXHIBITS

       Attached as Appendix A to this joint statement is the parties’ joint list of Exhibits to be

introduced without objection. Attached as Appendix B is the parties’ joint lists of exhibits to which

a party has reserved a right to object.1

III.   PROSPECTIVE WITNESSES

       A.       Cisco’s Trial Witness List

       Cisco identifies the following persons as witnesses likely to be called at trial. Cisco reserves

the right to amend or supplement this list as part of the meet-and-confer process leading up to trial,

in response to Egenera’s disclosures and objections, in response to pretrial rulings from the Court,

and in the event that any individuals listed below become unable to attend trial or otherwise unable

to provide testimony. Inclusion on this list does not imply or establish that Egenera may compel

the live testimony of that witness and does not waive any objections that Cisco may have should

Egenera seek to introduce testimony of that witness.

            Witness                                                         Will/May Call
            Peter Schulter                                                  Will Call
            Kevin Jeffay                                                    Will Call
            Scott Geng                                                      Will Call
            James Carmichael2                                               May Call
            Any individual identified as a live witness by Egenera          May Call




1
  Upon discovering that a vendor error in scanning hard-copy documents had caused the non-
production of certain documents, Egenera promptly notified Cisco of the error and produced over
40 new documents for the first time after the close of business on December 17, 2018—the eve of
the parties’ deadline to file exhibit lists with the Court (and nine months after close of discovery).
Cisco is reviewing both sets of documents and may add them to the exhibit list before trial.
2
  Egenera objects to Cisco calling James Carmichael on the basis of relevance.
                                                  5
        Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 7 of 11



       B.       Egenera’s Trial Witness List

       Egenera identifies the following persons as witnesses likely to be called at trial. Egenera

reserves the right to amend or supplement this list as part of the meet-and-confer process leading

up to trial, in response to Cisco’s disclosures and objections, in response to pretrial rulings from

the Court, and in the event that any individuals listed below become unable to attend trial or

otherwise unable to provide testimony. Inclusion on this list does not imply or establish that Cisco

may compel the live testimony of that witness and does not waive any objections that Egenera may

have should Cisco seek to introduce testimony of that witness.

            Witness                                                       Will/May Call
            Pete Manca                                                    Will Call
            Scott Geng                                                    Will Call
            Peter Schulter                                                Will Call
            Max Smith                                                     May Call
            Nancy Linck                                                   May Call
            Ted Duffy                                                     May Call
            Mark Jones                                                    May Call


IV.    DEPOSITIONS TO BE USED AT TRIAL

       Egenera’s and Cisco’s deposition designations, and corresponding objections, are attached

to this joint statement as Appendix C.3

V.     MOTIONS IN LIMINE

       The parties agree that neither party will ask a question of a witness during live testimony

when that party’s attorneys have previously instructed that witness not to answer that question

based on a claim of privilege and the witness followed the attorney’s instruction and refused to

answer the questions based on a claim of privilege.


3
 Cisco objects to Egenera designating any testimony of its employees’ or consultants’ testimony
aside from completeness designations within the scope of Cisco’s affirmative designations.
                                                 6
        Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 8 of 11



VI.    ESTIMATE OF TRIAL TIME

       In accordance with the Court’s Order (D.N. 203), the parties anticipate a 12-hour trial with

time evenly divided among the parties.

VII.   TRIAL LOGISTICS

       Pursuant to the Court’s Orders (D.N. 203, 204), and unless the Court orders otherwise or

the parties agree otherwise during trial, the following trial procedures and limitations shall apply.

       Trial disclosures. The following procedures shall apply to the disclosure of witnesses to

testify by direct examination or by prior deposition and to the disclosure of exhibits and

demonstrative and illustrative exhibits that will be used at trial:

              By 4:00 p.m. Eastern Time two calendar days before the trial day when a party

               intends to call a witness (whether live or by deposition) or use an exhibit, that party

               will identify via email:

                   o The specific witnesses that they intend to call on direct or by deposition,

                       and the order in which they will be called, on that trial day;

                   o The exhibits, and sponsoring witness for each exhibit, to be offered through

                       the direct examination or deposition testimony of witnesses on that trial day;

                       and

                   o For witnesses appearing by deposition, the list of specific lines and pages

                       of each deposition transcript;

              By 3:00 p.m. Eastern Time one calendar day before the trial day when a witness is

               expected to testify using demonstrative or illustrative exhibits, the offering party

               (on non-adverse direct) shall provide a color PDF or PowerPoint copy of any such

               demonstrative or illustrative exhibits to be used in connection with the witness;



                                                   7
Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 9 of 11



      By 4:00 p.m. Eastern Time one calendar day before the trial day when a disclosed

       witness or exhibit, including demonstrative or illustrative exhibits, will be called or

       used at trial, the non-offering party will inform the offering party via email of any

       objections to the disclosed witnesses and exhibits and, for disclosed testimony by

       deposition, of any specific pages or lines to counter-designate; and

      By 6:00 p.m. Eastern Time one calendar day before disclosed witnesses are

       expected to testify, disclosed exhibits are expected to be used, or disclosed

       deposition testimony is expected to be read or played, the parties shall meet and

       confer to seek resolution of any objections.

      On days when trial is held and disclosures are also to be made (i.e., January 2 and

       January 3), the preceding trial disclosure and meet-and-confer times shall occur 2

       hours later than the time indicated above—at 6:00 p.m., 5:00 p.m., 6:00 p.m., and

       8:00 p.m., respectively.

      Any continuing disputes shall be raised with the Court as appropriate before each

       trial day commences.

      These deadlines apply as stated regardless of intervening weekends and holidays.

These disclosure procedures shall not:

      require disclosure of prior deposition or other testimony to be used for

       impeachment;

      apply to any illustrative or demonstrative exhibits created live at trial while the

       witness is testifying;

      apply to any illustrative or demonstrative exhibits prepared in advance of the

       witness examination that consists only of the enlargement, highlighting, ballooning,


                                         8
       Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 10 of 11



                 or excerption of trial exhibits, demonstratives, or testimony—except that the

                 underlying trial exhibit, demonstrative, or testimony itself must still be disclosed in

                 accordance with the above procedures; or

                require disclosure of exhibits or demonstrative or illustrative exhibits to be used on

                 cross examination or on direct examination of adverse witnesses.

       Testimony by deposition. If a party presents a witness by deposition at trial, the party

offering the testimony will play the video corresponding to the designated portion of the testimony,

the opposing party’s counter-designations, and the designating party’s counter-counter-

designations in the order in which those designations appear in the deposition. The time for

playing such designations shall be allocated to each party accordingly—i.e., time for counter-

designations will be charged to the opposing party.

       Openings and closing. The parties have agreed not make opening statements or closing

arguments.




                                                   9
       Case 1:16-cv-11613-RGS Document 207 Filed 01/01/19 Page 11 of 11



Dated: December 30, 2018                     Respectfully:

 /s/ Brian Leary                                    /s/ Avery R. Williams

 John M. Desmarais (admitted pro hac vice)       Mike McKool (admitted pro hac vice)
 jdesmarais@desmaraisllp.com                     TX Bar No. 13732100
 Paul A. Bondor (admitted pro hac vice)          mmckool@mckoolsmith.com
 pbondor@desmaraisllp.com                        Christopher T. Bovenkamp (admitted pro hac vice)
 Jonas R. McDavit (admitted pro hac vice)        TX Bar No. 24006877
 jmcdavit@desmaraisllp.com                       cbovenkamp@mckoolsmith.com
 Tamir Packin (admitted pro hac vice)            Avery R. Williams (admitted pro hac vice)
 tpackin@desmaraisllp.com                        TX Bar No. 24075282
 Peter C. Magic (admitted pro hac vice)          awilliams@mckoolsmith.com
 pmagic@desmaraisllp.com                         MCKOOL SMITH, P.C.
 Brian Leary (admitted pro hac vice)             300 Crescent Court, Suite 1500
 bleary@desmaraisllp.com                         Dallas, TX 75201
 Robert C. Harrits (admitted pro hac vice)       Telephone: (214) 978-4000
 rharrits@desmaraisllp.com                       Fax: (214) 978-4044
 Michael R. Rhodes (admitted pro hac vice)
 mrhodes@desmaraisllp.com                        John B. Campbell (admitted pro hac vice)
 Ryan T. Lawson (admitted pro hac vice)          TX Bar No. 24036314
 rlawsom@desmaraisllp.com                        jcampbell@mckoolsmith.com
 DESMARAIS LLP                                   James. E. Quigley (admitted pro hac vice)
 230 Park Avenue                                 TX Bar No. 24075810
 New York, NY 10169                              jquigley@mckoolsmith.com
 Telephone: (212) 351-3400                       Jordan Z. Carson (admitted pro hac vice)
 Facsimile: (212) 351-3401                       Texas State Bar No. 24101599
                                                 jcarson@mckoolsmith.com
 Kevin G. Kenneally (BBO # 550050)               MCKOOL SMITH, P.C.
 Kevin.Kenneally@leclairryan.com                 300 W. 6th Street, Suite 1700
 John W. Moran (BBO # 664914)                    Austin, TX 78701
 John.Moran@leclairryan.com                      Telephone: (512) 692-8700
 LECLAIRRYAN                                     Fax: (512) 692-8744
 One International Place, Suite 1110
 Boston, Massachusetts 02110                     David L. Evans (BBO #156695)
 Telephone: (617) 502-8220                       devans@murphyking.com
  Facsimile: (617) 502-8270                      Steven M. Veenema (BBO #672097)
                                                 sveenema@murphyking.com
 Attorneys for Defendant Cisco Systems, Inc.     MURPHY & KING, P.C.
                                                 One Beacon Street, 21st Fl.
                                                 Boston, Massachusetts 02108-3107
                                                 Telephone: (617) 423-0400
                                                 Fax: (617) 423-0498

                                                 Attorneys for Plaintiff Egenera, Inc.


                                               10
